

 
EXHIBIT 10.1


EXECUTION VERSION

FIFTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT
 
This Fifth Amendment to Credit Agreement and Consent (this “Fifth Amendment”) is
entered into as of September 15, 2014 by and among ITT EDUCATIONAL SERVICES,
INC., a Delaware corporation (the “Borrower”), the Lenders party hereto, and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”).


RECITALS
 
A.           The Borrower, the financial institutions from time to time party
thereto as lenders (the “Lenders”) and Administrative Agent are party to that
certain Credit Agreement dated as of March 21, 2012, as amended by the First
Amendment thereto dated as of March 31, 2014, the Second Amendment thereto dated
as of May 29, 2014, the Third Amendment thereto dated as of June 30, 2014 and
the Fourth Amendment thereto dated as of July 30, 2014 (the “Credit
Agreement”).  Unless otherwise specified herein, capitalized terms used in this
Fifth Amendment shall have the meanings ascribed to them by the Credit
Agreement.


B.           The Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and grant certain
consents, on the terms and conditions set forth below.


Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:


1. Amendments to Credit Agreement.  The Credit Agreement is amended as follows:
 
(a) The definition of “Commitment” in Section 1.01 of the Credit Agreement is
hereby amended by deleting the reference to “October 31, 2014” therein and
replacing it with “November 15, 2014”.
 
(b) The defined term “EBITDA” in Section 1.01 of the Credit Agreement is hereby
deleted and replaced with the following:
 
 
 

--------------------------------------------------------------------------------

 
“EBITDA” means, for any period, net income for such period plus (a) without
duplication and to the extent deducted in determining net income for such
period, the sum of (i) interest expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary charges for such period
(excluding any write-down or write-off in connection with any sales and other
dispositions of Institutional Loans), (v) any other non-cash and non-recurring
charges for such period, including all non-cash and non-recurring charges
relating to the Private Education Loan Programs (but excluding (x) any non-cash
and non-recurring charge in respect of an item that was included in net income
in a prior period, and (y) any write-down or write-off in connection with any
sales and other dispositions of Institutional Loans), (vi) fees and expenses
incurred during such period in connection with any proposed or actual issuance
of any Indebtedness or Equity Interests, or any proposed or actual acquisitions,
investments, asset sales or divestitures permitted hereunder, and any losses
during such period attributable to cash payments relating to early
extinguishment of Indebtedness or obligations under any Swap Agreement, in an
aggregate amount under this clause (vi) not to exceed $5,000,000 during the most
recently completed four fiscal quarters, and (vii) any losses during such period
resulting from the sale or disposition of any asset of the Borrower or any
Subsidiary outside the ordinary course of business (excluding any write-down or
write-off in connection with any sales and other dispositions of Institutional
Loans), minus (b) without duplication and to the extent included in net income,
the sum of (i) any extraordinary gains and any non-cash items of income for such
period (excluding any gains in connection with any sales and other dispositions
of Institutional Loans), and (ii) any gains attributable to early extinguishment
of Indebtedness or obligations under any Swap Agreement, and (all gains during
such period resulting from the sale or disposition of any asset of the Borrower
or any Subsidiary outside the ordinary course of business, in an aggregate
amount under this clause (ii) not to exceed $5,000,000 during the most recently
completed four fiscal quarters, all calculated for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.  For purposes of
the computation of the Leverage Ratio and Fixed Charge Coverage Ratio (a) for
any period during which a Permitted Acquisition is made by any Credit Party,
EBITDA shall be calculated on a pro forma basis as if such purchase or other
acquisition was consummated (and any related Indebtedness incurred) on the first
day of such period and (b) for any period during which a Subsidiary or business
was disposed of, EBITDA shall be calculated on a pro forma basis as if such
Subsidiary or business had been disposed of on the first day of such
period.  All acquired Indebtedness assumed to be outstanding pursuant to the
preceding sentence shall be deemed to have borne interest (a) in the case of
fixed rate Indebtedness, at the rate applicable thereto or (b) in the case of
floating rate Indebtedness, at the rates which were or would have been
applicable thereto during the period when such Indebtedness was or was deemed to
be outstanding.
 
(c) The defined term “Indebtedness” in Section 1.01 of the Credit Agreement is
hereby deleted and replaced with the following:
 
 
- 2 -

--------------------------------------------------------------------------------

 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (excluding any Letters of Credit that have been cash
collateralized in accordance with the terms of this Agreement), (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) all obligations of such person in respect of Swap
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor; provided, however, that Indebtedness shall not include (i) amounts in
respect of tuition that is shown as deferred revenue on the Borrower’s Financial
Statements,  and (ii) the amount of any Guarantee or payment obligation in
connection with any Private Education Loan Program that is not required to be
recorded as a liability on the Financial Statements.  Notwithstanding the
foregoing, the term “Indebtedness” shall not include post-closing purchase price
adjustments or earnouts except to the extent that the amount payable pursuant to
such purchase price adjustment or earnout is, or becomes, reasonably
determinable.  The amount of Indebtedness of any Person for purposes of clause
(f) above shall (unless such Indebtedness has been assumed by such Person or
such Person has otherwise become liable for the payment thereof) be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.  For purposes of determining Indebtedness in
connection with calculating the Leverage Ratio, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
rights or netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
 
(d) The defined term “Liquidity” in Section 1.01 of the Credit Agreement is
hereby deleted and replaced with the following:
 
“Liquidity” means the aggregate stated balance sheet amount of cash, cash
equivalents and short-term investments of the Borrower and its wholly owned
Domestic Subsidiaries (excluding any portion thereof which is subject to a Lien
in favor of a Person other than the Administrative Agent or is otherwise
restricted); provided that, for the avoidance of doubt, cash of the Borrower
which is held by the Administrative Agent as cash collateral for any Letter of
Credit may be included for purposes of calculating Liquidity.
 
 
- 3 -

--------------------------------------------------------------------------------

 
(e) Section 1.01 of the Credit Agreement is amended by adding the following
definition in appropriate alphabetical order:
 
“Ticking Fee Rate” means (a) for the period from September 15, 2014 through and
including March 21, 2015, 0.00% per annum, (b) for the period from March 22,
2015 through and including March 21, 2016, 1.00% per annum, (c) for the period
from March 22, 2016 through and including March 21, 2017, 2.00% per annum, (d)
for the period from March 22, 2017 through and including March 21, 2018, 3.00%
per annum, (e) for the period from March 22, 2018 through and including March
21, 2019, 4.00% per annum, (f) for the period from March 22, 2019 through
November 15, 2019, 5.00% per annum.
 
(f) There final sentence of Section 2.06(b) of the Credit Agreement is hereby
deleted and replaced with the following:
 
A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $85,000,000 and (ii) the sum of the total Revolving Credit Exposures
shall not exceed the total Commitments.
 
(g) Section 2.06(c) of the Credit Agreement is hereby deleted and replaced with
the following:
 
(c)           Expiration Date.  Each Letter of Credit shall expire (or be
subject to termination by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date; provided,
that any Letter of Credit (other than the DOE Letter of Credit) may expire on a
date that is at most one year later than the date referred to in clause (ii),
subject to paragraphs (j) and (k) of this Section; further provided, that the
DOE Letter of Credit may expire on a date that is not later than November 15,
2019, subject to paragraph (j) of this Section.
 
(h) Section 2.06(j) of the Credit Agreement is hereby amended by deleting all
references to “103%” therein and replacing them with “103% (or in the case of
the DOE Letter of Credit, 109%)”.
 
(i) Section 2.11(c) of the Credit Agreement is hereby deleted and replaced with
the following:
 
 
- 4 -

--------------------------------------------------------------------------------

 
(c) In the event and on each occasion that any net cash proceeds are received by
or on behalf of the Borrower or any Material Subsidiary in connection with any
sale, transfer, lease or other disposition of Mortgaged Property, including in
connection with any Sale and Leaseback Transaction, or any mortgage financing or
similar transaction with respect to Mortgaged Property or in connection with any
incurrence of Indebtedness not permitted by this Agreement, such net cash
proceeds shall be applied within three (3) Business Days of receipt thereof as
follows (i) first, to be delivered to the Administrative Agent to cash
collateralize all outstanding Letters of Credit until such time as the
Administrative Agent holds cash collateral equaling 103% (or in the case of the
DOE Letter of Credit, 109%) of the face amount of such Letters of Credit in the
manner described in Section 2.06(j), and (ii) second, to repay outstanding
Revolving Loans which repayments shall be accompanied by a corresponding pro
rata reduction of the Commitment of each Lender.  Notwithstanding the foregoing,
in connection with any transaction contemplated by this clause (c), the
Administrative Agent may (1) require that the Borrower or any Material
Subsidiary (x) cause the applicable third party purchaser or financing source to
remit any applicable net cash proceeds directly to the Administrative Agent and
(y) prepare and provide to the Administrative Agent a copy of a closing flow of
funds certified by the Borrower’s Chief Financial Officer and evidencing that
such net cash proceeds are delivered directly to the Administrative Agent from
the applicable third party purchaser or financing source, and (2) to the extent
that any net cash proceeds are received by the Administrative Agent pursuant to
this clause (c) prior to the issuance of the DOE Letter of Credit, hold such net
cash proceeds until the issuance of the DOE Letter of Credit and thereafter
apply such net cash proceeds in accordance with the immediately preceding
sentence of this clause (c).
 
(j) Section 2.12(b) of the Credit Agreement is hereby deleted and replaced with
the following:
 
(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, (ii) to the Administrative Agent for the account of each
Lender a participation fee with respect to its participation in the DOE Letter
of Credit, which shall accrue at the Ticking Fee Rate on the average daily
amount of such Lender’s LC Exposure with respect to the DOE Letter of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including September 15, 2014 to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure with respect to the DOE Letter
of Credit, and (iii) to the Issuing Bank a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between the Borrower and the
Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure attributable to Letters of Credit issued by the Issuing Bank, as well
as the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on June
30, 2012; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
- 5 -

--------------------------------------------------------------------------------

 
 
(k) Section 4.02 of the Credit Agreement is hereby amended by adding  the
following to the end of section:
 
Notwithstanding the foregoing or any other provision in the Credit Documents,
the DOE Letter of Credit will not be issued unless deliverables under
subsections (a) and (d) of the definition of Mortgaged Property Support
Documents have been fully executed and received by the Administrative
Agent.  Notwithstanding any other provision herein, amending or waiving any
requirement set forth in the immediately preceding sentence shall require the
consent of all Lenders.
 
(l) Section 6.12(a) of the Credit Agreement is hereby deleted and replaced with
the following:
 
(a) Maximum Leverage Ratio.  The Borrower will not permit the Leverage Ratio as
of the end of any fiscal quarter of the Borrower other than the fiscal quarters
ending on December 31, 2013 and March 31, 2014, to be greater than the amounts
indicated below opposite such fiscal quarters:
 
Fiscal Quarter
Maximum Leverage Ratio
June, 2014
3.00:1.00
September, 2014
2.75:1.00
December, 2014,   and thereafter
2.75:1.00



 
(m) Clause (d) of Article VII of the Credit Agreement is hereby deleted and
replaced with the following:
 
(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01, 5.02, 5.03 (with respect to
the Borrower’s existence) or 5.08, 5.09, 5.10, 5.11 or 5.12 or in Article VI;
 
(n)           Schedule 2.01 of the Credit Agreement is hereby amended by
deleting the reference to “October 31, 2014” therein and replacing it with
“November 15, 2014”.
 
 
- 6 -

--------------------------------------------------------------------------------

 
2.  
Consents.

 
(a)           Notwithstanding anything to the contrary in Sections 5.01(a) or
5.01(c) of the Credit Agreement, the audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows described
in Section 5.01(a) of the Credit Agreement, and the certificate of a Financial
Officer of the Borrower as described in Section 5.01(c) of the Credit Agreement,
in each case, as of and for the fiscal year ending December 31, 2013, required
to be furnished by the Borrower to the Administrative Agent and each Lender
pursuant to Sections 5.01(a) and 5.01(c) of the Credit Agreement, are required
to be furnished by October 15, 2014.
 
(b)           Notwithstanding anything to the contrary in Sections 5.01(b) or
5.01(c) of the Credit Agreement, the internally prepared consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
described in Section 5.01(b) of the Credit Agreement, and the certificate of a
Financial Officer of the Borrower as described in Section 5.01(c) of the Credit
Agreement, in each case, as of and for the fiscal quarters ending
March 31, 2014, required to be furnished by the Borrower to the Administrative
Agent and each Lender pursuant to Sections 5.01(b) and 5.01(c), are required to
be furnished by October 15, 2014.
 
(c) Notwithstanding anything to the contrary in Sections 5.01(b) or 5.01(c) of
the Credit Agreement, the internally prepared consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows described
in Section 5.01(b) of the Credit Agreement, and the certificate of a Financial
Officer of the Borrower as described in Section 5.01(c) of the Credit Agreement,
in each case, as of and for the fiscal quarters ending June 30, 2014, required
to be furnished by the Borrower to the Administrative Agent and each Lender
pursuant to Sections 5.01(b) and 5.01(c), are required to be furnished by
October 31, 2014.
 
3. Representations and Warranties of the Borrower.  The Borrower represents and
warrants that:
 
(a) This Fifth Amendment has been duly executed and delivered by the Borrower
and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
(b) Each of the representations and warranties of the Credit Parties set forth
in the Credit Documents are true and correct in all material respects (except
that any such representation or warranty which is already qualified as to
materiality or by reference to Material Adverse Effect are true and correct in
all respects) on and as of the date hereof, other than any such representations
and warranties that specifically refer to an earlier date, in which case they
shall be true and correct as of such earlier date in all material respects
(except that any such representation or warranty which is already qualified as
to materiality or by reference to Material Adverse Effect shall be true and
correct in all respects).
 
 
- 7 -

--------------------------------------------------------------------------------

 
(c) No Default has occurred and is continuing.
 
4. Effectiveness.  This Fifth Amendment shall become effective upon the
execution and delivery hereof by the Borrower, the Administrative Agent and the
Required Lenders, and when the following additional conditions have been
satisfied:
 
(a) Each of the Subsidiary Guarantors has executed and delivered a Reaffirmation
of Guaranty and Security Documents in the form of Exhibit A hereto.
 
(b) The Borrower shall have paid (i) to the Administrative Agent for the account
of each Lender consenting to this Fifth Amendment a fee equal to 0.10% of such
Lender’s Commitment, (ii) to the Administrative Agent for its own account any
other agreed fees relating hereto, which fees shall be deemed fully earned and
non-refundable on the date hereof, and (iii) to Winston & Strawn LLP all
outstanding legal fees and expenses in connection with this Fifth Amendment and
the other Loan Documents.
 
5. Additional Covenant of the Borrower.  Prior to November 15, 2014 (or such
later date (not to exceed December 15, 2014) as is acceptable to the
Administrative Agent), the Borrower shall retain a financial advisor acceptable
to the Administrative Agent, which engagement shall be pursuant to terms and
subject to a scope of work acceptable to the Borrower and the Administrative
Agent.  The Borrower further agrees and acknowledges that the failure to comply
with this Section 5 shall constitute an Event of Default.
 
6. Reference to and Effect Upon the Credit Agreement.
 
(a)           Except as specifically set forth above, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed.
 
(b)           The execution, delivery and effectiveness of this Fifth Amendment
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement, except as specifically set
forth herein.  Upon the effectiveness of this Fifth Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of similar import shall mean and be a reference to the Credit Agreement as
amended hereby.
 
(c)           This Fifth Amendment shall constitute a Credit Document.
 
 
- 8 -

--------------------------------------------------------------------------------

 
7. Costs and Expenses.  The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the preparation and administration of this Fifth
Amendment (whether or not the transactions contemplated hereby shall be
consummated).
 
8. Governing Law.  This Fifth Amendment shall be construed in accordance with
and governed by the law of the State of New York.
 
9. Headings.  Section headings in this Fifth Amendment are included herein for
convenience of reference only and shall not constitute a part of this Fifth
Amendment for any other purposes.
 
10. Counterparts.  This Fifth Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Fifth Amendment by email or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Fifth Amendment.
 
11. Release of Claims. The Borrower and the other Credit Parties hereby
releases, remises, acquits and forever discharges each Lender, the
Administrative Agent and each L/C Issuer and each of their respective employees,
agents, representatives, consultants, attorneys, officers, directors, partners,
fiduciaries, predecessors, successors and assigns, subsidiary corporations,
parent corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any manner of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof, and
in any way directly or indirectly arising out of any or in any way connected to
this Fifth Amendment or the other Credit Documents (collectively, the “Released
Matters”).  The Borrower and each other Credit Party each hereby acknowledges
that the agreements in this Section 11 are intended to be in full satisfaction
of all or any alleged injuries or damages arising in connection with the
Released Matters.  The Borrower and each other Credit Party each hereby
represents and warrants to each Lender, Agent and each L/C Issuer that it has
not purported to transfer, assign or otherwise convey any right, title or
interest of the Borrower or any other Credit Party in any Released Matter to any
other Person and that the foregoing constitutes a full and complete release of
all Released Matters.
 
THE BORROWER AND EACH OTHER CREDIT PARTY AGREES TO ASSUME THE RISK OF ANY AND
ALL UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND
DISCHARGED BY THIS AMENDMENT.  THE BORROWER AND EACH OTHER CREDIT PARTY HEREBY
WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT OTHERWISE HAVE
UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW MAY BE
APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS.  TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, THE BORROWER AND
EACH OTHER CREDIT PARTY WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT
OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT
LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR RELEASES
HEREUNDER.
 
[signature pages follow]
 


 

CHI:2860940.8
 
- 9 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Fifth Amendment as of the
date and year first above written.
 
ITT EDUCATIONAL SERVICES, INC.
 
 
By:   /s/ Daniel M. Fitzpatrick
Name: Daniel M. Fitzpatrick
Title:  EVP CFO
 



[Signature Page to Fifth Amendment]
 
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as a Lender and as the Administrative Agent
 


 
 
By:   /s/ Richard Barritt
Name: Richard Barritt
Title:  Associate
 



[Signature Page to Fifth Amendment]
 
 
 

--------------------------------------------------------------------------------

 

Wells Fargo Bank, N.A., as a Lender


 
 
By:   /s/ Michael J. Thomas
Name: Michael J. Thomas
Title:  Senior Vice President
 


 


 

 
 


 


 


 

[Signature Page to Fifth Amendment]
 
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender


 
 
By:   /s/ Kevin M. Behan
Name: Kevin M. Behan
Title:  Managing Director
 


 


 


 

 
 


 


 


 

[Signature Page to Fifth Amendment]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


REAFFIRMATION OF GUARANTY AND SECURITY DOCUMENTS


The undersigned acknowledges receipt of a copy of the Fifth Amendment to Credit
Agreement and Consent dated as of September 15, 2014, consents to such
amendments and to each of the transactions referenced therein and hereby
reaffirms its obligations under the Subsidiary Guaranty and the Security
Documents.
 
Dated as of September 15, 2014
 
 
ESI SERVICE CORP.



 
By:   _________________________________
Name:
Title:
 







 
